Case 3:20-cv-01102-TAD-KLH Document 18 Filed 12/16/20 Page 1 of 1 PageID #: 114




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

 CHARLIE DEWAYNE SUMLER                                   CIVIL ACTION NO. 20-1102

                                                          SECTION P
 VERSUS
                                                          JUDGE TERRY A. DOUGHTY

 STATE OF LOUISIANA                                       MAG. JUDGE KAREN L. HAYES

                                           JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered,

 together with the written objections and other filings of Petitioner [Doc. Nos. 13, 15 & 17], and,

 after a de novo review of the record, finding that the Magistrate Judge’s Report and

 Recommendation is correct and that judgment as recommended therein is warranted,

        IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Charlie Dewayne

 Sumler’s Petition for writ of habeas corpus is DENIED and DISMISSED WITH

 PREJUDICE.

        MONROE, LOUISIANA, this 16th day of December, 2020.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
